DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 03/10/2022. In the applicant’s response, claims 1-2, 4-9, 11-12, 14-15, and 17-19 were amended, claims 3, 10, 16, and 20 were cancelled. Accordingly, claims 1-2, 4-9, 11-15, and 17-19 are pending and being examined. Claims 1, 8, and 18 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (CN105404845, hereinafter “Guo”) in view of Hong (CN107909065, hereinafter “Hong”). An English version of each document translated by a machine is provided by the examiner along with this office action.

Regarding claim 1, Guo discloses an image processing method that is performed by a terminal (the method/system for human face image processing; see fig.6 and para.125—para.149 of the original document and/or the English version), the method comprising: 
obtaining a trained the method may comprise an off-line training phase to build an expression classification model using a plurality of human face images having total 7 different expression classes, see para.127, para.121; wherein each human face/head image consists of 80x80 pixels, para.128); 
performing face detection on a target image to detect a face region in the target image (the method may load a face picture/image to the face detection/recognition subsystem and detect the face region of the face picture; see Step Six—Step Eight and para.141--143); 
performing recognition on the detected face region, based on a trained expression recognition model to determine an expression class of the face region (the trained expression recognition subsystem may output the expression classification result y = F (x) based on the characteristic x extracted from the face region; see Step eleven and para.146); 
determining whether the determined expression class of the detected face region is a predetermined target expression class (wherein the outputted expression classification result y is one of the seven (7) facial expressions; see para.127); 
classifying wherein the outputted expression classification result y is one of the seven (7) pretrained/predetermined facial expressions; see para.127); and 
determining a head region in the target image according to the head classification identifier (the method may output the face/head position and size within the input human face image and determine the expression result; see step eight and para.143) and editing the determined head region (the method may obtain and display the corresponding ornamental text according to the expression classification result; see step twelve—step thirteen and para.147-148; see also para.92-93).

As can be seen, Guo disclose the claimed invention except for that the expression classification model is trained at the ‘pixel’ level as recited in the claim. Although Guo does not explicitly disclose “classifying each pixel in a target image based on the pixel classification model to obtain a classification identifier of the pixels in the target image[,] only when determining that the determined expression class of the detected Guo indicates that each pixel of in the loaded a face image only belongs to one of the seven (7) predetermined facial expressions (such as “normal, happy, sadness, anger, surprise, fear, or aversion expression”). The mere difference between the claimed invention and the method in Guo is: the former’s expression classification model is trained at “pixel” level in face images while the former’s expression classification model is trained at “region” level in face images. However, in the same field of endeavor, Hong teaches a “pixel classification model” which is trained at the pixel level for pixel classification of human face images (see para.11—para.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hong into the teachings of Guo to create an expression classification model at the pixel level, as taught by Hong, in order to identify/classicify the face region in an image (Hong, see para.4).

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the region-based expression classification model of Guo with the pixel-based expression classification model of Hong since doing this would amount to a simple substitution of one well-known technique for another to obtain predictable results.

Regarding claim 2, 9, 15, 19, the combination of Guo and Hong discloses, wherein before the obtaining the trained pixel classification model, the method further comprises: iteratively trains the model based on the plurality of human face images the threshold, see Guo, see para.136—para.140).

Regarding claim 4, 11, 17, the combination of Guo and Hong discloses, wherein editing the head region further comprises: determining, according to a preset correspondence between the expression class and a processing mode, a target processing mode corresponding to the target expression class; and editing the head region by using the target processing mode (Guo, test phase, see para.147—para.149).

Regarding claim 5, 12, the combination of Guo and Hong discloses, wherein before obtaining the trained expression recognition model, the method further comprises: obtaining a plurality of sample face images and an expression class of each sample face image; and performing training according to the plurality of sample face images and the expression class of each sample face image until a recognition accuracy of the trained expression recognition model reaches a second preset threshold (Guo, training phase, see para.136—para.140).

Regarding claim 6, 13, the combination of Guo and Hong discloses, wherein before classifying each pixel in the target image based on the pixel classification model, the 

Regarding claim 7, the combination of Guo and Hong discloses the method according to claim 1, wherein editing the head region further comprises: scaling up the head region; scaling down the head region; adding material to the head region; or displaying a dynamic effect of shaking the head region (Guo, see para.148-149).

Regarding claim 8, 14, 18, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1. “An image processing terminal” claimed in claim 14, can be found the corresponding mapping shown fig.1a and para.34 in method in Guo.

Response to Arguments
6.	Applicant’s arguments, with respects to claim, filed on 03/10/2022, have been fully considered but they are not persuasive. 

On page 11 of applicant’s response, applicant argues:
In particular, the '845 application is silent regarding classifying each pixel in a target image to obtain a classification identifier of the pixels in the target image only when determining that the determined expression class of the detected face region is the predetermined target expression class, as recited in amended Claim 1.”
(The emphases added by applicant.)

The examiner agrees with applicant’s above argument. However, the difference is obvious in view of the second prior art identified by Hong. As explained in detain in the rejections of the claims, although Guo (the '845 application) is silent regarding classifying each pixel in a target image to obtain a classification identifier of the pixels in the target image only when determining that the determined expression class of the detected face region is the predetermined target expression class as recited in claim 1, Guo (the '845 application) discloses “classifying a target image based on the classification model to obtain a classification identifier of the target image, only when determining that the determined expression class of the detected face region is the predetermined target expression class”. The mere difference between the claimed invention and the method in Guo is: the former’s expression classification model is trained at “pixel” level in face images while the former’s expression classification model is trained at “region” level in face images. However, in the same field of endeavor, Hong teaches a “pixel classification model” which is trained at the pixel level for pixel classification of human face images (see para.11—para.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hong into the teachings of Guo to Hong, in order to identify/classicify the face region in an image (Hong, see para.4). Therefore, a prima facie case of obviousness is well established and the claimed inventions are not allowable.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/16/2022